Citation Nr: 0734448	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease and right lower 
extremity sciatica, residual of fracture transverse process 
at L4, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
laceration, flexor digitorum longus, left index finger, 
currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for hearing loss.

4.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

5.   Entitlement to an increased evaluation for bilateral 
otitis media, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.F. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
October 1970 and from September 1972 to September 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in July 2004.  A personal RO 
hearing was held in May 2006.
 
By rating decision in October 2006, the RO increased the 
rating for bilateral otitis media to 10 percent from January 
17, 2001, and then decreased the rating to noncompensable 
from October 1, 2004.  In a subsequent rating decision in 
April 2007, the RO again increased the bilateral otitis media 
rating to 10 percent, effective November 8, 2006.  However, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, the 
RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease and right lower extremity sciatica, 
residual of fracture transverse process at L4, is manifested 
by pain, degenerative changes and limitation of motion, but 
not incapacitating episodes of at least six weeks; and there 
has been no medical finding of ankylosis.  

2.  The veteran's service-connected residuals of laceration, 
flexor digitorum longus, left index finger is manifested by 
subjective complaints of pain and objective findings of 
limitation of motion, but without limitation of motion of 
other digits, interference with overall function of the left 
hand or moderate paralysis.

3.  The veteran's service-connected hearing loss has been 
productive of Level I hearing acuity for the right ear and 
Level II hearing acuity of the left ear.

4.  The current 10 percent evaluation assigned to tinnitus is 
the maximum evaluation under VA rating criteria.  

5.  Prior to October, 1, 2004, the veteran's service-
connected bilateral otitis media was manifested by recurrent 
drainage, but without labyrinthitis, facial nerve paralysis 
or bone loss of skull.

6.  From October 1, 2004 to December 12, 2005, the veteran's 
service-connected bilateral otitis media was not productive 
of suppuration or aural polyps.   

7.  From December 12, 2005, the veteran's service-connected 
bilateral otitis media was manifested by recurrent drainage, 
but without labyrinthitis, facial nerve paralysis or bone 
loss of skull.




CONCLUSIONS OF LAW

1  The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the veteran's service-connected 
lumbosacral strain with degenerative disc disease and right 
lower extremity sciatica, residual of fracture transverse 
process at L4, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5237 - 5243 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of laceration, flexor digitorum longus, left index 
finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229, 8515 
(2007). 

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2007).

4.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the veteran's tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  Prior to October 1, 2004, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral otitis media had not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2007).

6.  From October 1, 2004 to December 12, 2005, the criteria 
for a compensable rating for the veteran's service-connected 
bilateral otitis media had not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).

7.  From December 12, 2005, the criteria for a 10 percent 
rating, but no higher, for the veteran's service-connected 
bilateral otitis media has been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in May 2003 and July 2006 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in May 2003, which was prior to 
the July 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the July 2006 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the May 2003 and July 2006 VCAA 
notices provided the appellant with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the July 2006 letter also 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Thus, the requirements set forth in Dingess/Hartman 
have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in June 2003, August 
2006, September 2006 and December 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbosacral Strain with Degenerative Disc Disease and Right 
Lower Extremity Sciatica, Residual of Fracture Transverse 
Process at L4

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  The Board notes that 
prior to the veteran's claim, VA promulgated new regulations 
for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 
4).  Therefore, the version of Code 5293 in effect prior to 
that date is not for consideration as the current claim was 
filed in April 2003.  Later, during the pendency of the 
appeal, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
March 2004 statement of the case and April 2007 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous applicable rating criteria for the spine, 
a 40 percent rating is the maximum rating allowed under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine and under Diagnostic Code 5295 for lumbosacral strain.  
Thus, these codes are not for application.  Diagnostic Code 
5289 allows for a 50 percent rating when there is unfavorable 
ankylosis of the lumbar spine.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

The veteran was afforded a VA examination in June 2003.  The 
veteran complained of daily back pain that radiated 
posteriorly through the right leg down to the lateral right 
foot.  He was having increased difficulties as a truck driver 
due to his back pain, but tried not to miss work.  The 
veteran did not use a brace or cane.  He took nonsteroidals 
intermittently.  Range of motion was generally reduced, and 
flare-ups occurred four to five days out of a month.  During 
flare-ups, there was additional motion loss, but no muscle 
spasm.  His right leg seemed weaker on those days.  On 
physical examination, the spine showed normal-appearing 
architecture.  Mild tenderness was noted in the lower lumbar 
area.  There was no muscle spasm present.  He had 40 degrees 
forward flexion, five degrees of hyperextension with low back 
pain, lateral bending 15 degrees in both directions with low 
back pain, and rotation 20 degrees in both directions with 
low back pain.  Deep tendon reflexes were equal at the knees 
and ankles.  Motor testing revealed the quadriceps and 
anterior tibial group to be 5/5 and sensation was intact 
throughout.  Straight leg raising was negative.  The examiner 
indicated that he had reviewed the veteran's MRI from the 
previous year.  The diagnosis was chronic lumbosacral strain 
with a history of fracture of  transverse process at L4, and 
MRI evidence of multilevel degenerative disc disease, 
manifested by disc bulging at L4-5 and L5-S1.  Further, the 
examiner opined that during flare-ups, there would be an 
additional motion loss of 10 to 15 degrees in forward 
flexion, with mild alteration in the veteran's gait and 
ambulatory endurance.    

The veteran was afforded another VA examination in August 
2006.  The veteran complained of chronic low back pain with 
radiation down his right leg.  The veteran again indicated 
that he had problems driving his truck on a daily basis due 
to back and leg pain.  The veteran denied bladder or bowel 
complaints.  However, he did complain of numbness and 
tingling down the lateral aspect of the right leg.  He did 
not use a brace, cane, crutch, walker or rollator.  The 
veteran was able to perform his activities of daily living.  
A contemporaneous EMG/nerve conduction study was normal.  
There was no electrodiagnostic evidence of lumbosacral 
radiculopathy right side.  On physical examination, the spine 
showed normal architecture without increased kyphosis, no 
scoliosis, and no loss of normal lordosis.  Range of motion 
as measured with a goniometer was 25 degrees lateral flexion 
to the left, 20 degrees lateral flexion to the right, 30 
degrees extension, 30 degrees rotation bilaterally, and 50 
degrees forward flexion all with complaint of pain on motion.  
There were no palpable visible spasms noted.  Deep tendon 
reflexes were +2/4 bilaterally.  Neurosensories were intact 
distally without evidence of numbness or decreased sensation, 
especially in the right lateral leg.  Straight leg raises 
were negative at 90 degrees in a sitting position.  Straight 
leg raises were positive bilaterally at 50 degrees for 
complaining of low back pain without complaint of 
radiculopathy in a supine position.  The assessment was 
chronic lumbar strain, degenerative disc disease and positive 
MRI with evidence of multilevel disc bulging.  The examiner 
opined that there would be an additional loss of motion with 
pain in the lumbar spine with repetitive use and flare-ups of 
15 to 20 degrees particularly in forward flexion.  The 
examiner further opined that there would also be mild 
alteration of gait and ambulatory endurance.  The examiner 
indicated that he would expect radiculopathy of the right 
lower extremity as well as a neurological deficit, but he 
stated that he found none today on examination.   

The veteran was afforded another VA examination in December 
2006.  The comments indicated that there was no new history 
since the August 2006 VA examination.  The veteran described 
his pain as an ache and spasm that occurred daily.  He again 
indicated that there was radiating pain down his right leg to 
his foot.  On examination, there was no spasm, guarding or 
abnormal gait.  There was no finding of abnormal spinal 
contours.  The detailed motor examination of the right 
showed: 4/5 hip flexion and extension, 5/5 knee extension, 
5/5 ankle dorsiflexion and plantar flexion, and 5/5 great toe 
extension.  Muscle tone was normal and there was no sign of 
muscle atrophy.  There was no finding of abnormal sensation 
on detailed sensory examination.  Further, the detailed 
reflex examination was also normal.  The examiner expressly 
stated there was no thoracolumbar spine ankylosis.  Range of 
motion was 40 degrees flexion with pain, 10 degrees extension 
with pain, 20 degrees lateral flexion with pain, and 20 
degrees lateral rotation with pain.  Lasegue's sign was 
negative.  A January 2007 x-ray showed mild degenerative 
change in the mid to lower lumbar spine, with disc space 
narrowing at L4-5.  The veteran indicated that he had not 
lost time from work over the past 12 months.  The diagnosis 
was lumbosacral strain with degenerative disc disease and 
disc bulges.  With respect the veteran's complaints of 
radiculopathy down the right leg, even though the tests were 
normal, the examiner indicated that there was nerve 
dysfunction of the right sciatic and neuralgia was present.  
The examiner diagnosed the veteran with right sacroilliitis.  

VA treatment records have also been reviewed and showed 
continuing complaints of low back pain.  

At the May 2006 RO hearing, the veteran and B.F. testified as 
to how his low back disability limited his activities both 
personally and professionally.  However, he indicated that he 
did not miss a lot of work.  The veteran also stated that he 
had a shooting pain down his legs caused by the sciatic 
nerve.  

The RO rated the veteran's service-connected low back 
disability as 40 percent disabling under the old criteria 
under Diagnostic Code 5295 for lumbosacral strain, and 
recently under the general rating formula under Diagnostic 
Code 5237 and under Diagnostic Code 5243 for intervertebral 
disc syndrome.  The Board must determine whether an increased 
rating is warranted under the new criteria for intervertebral 
disc syndrome, which became effective prior to the veteran's 
current claim; and under both the new and old criteria for 
limitation of motion because these revisions in the rating 
criteria became effective during the pendency of the appeal.  

Based on the medical evidence of record, the Board must 
conclude that a rating in excess of 40 percent is not 
warranted under any applicable diagnostic codes for the low 
back.  Again, under the old criteria, Diagnostic Codes 5292 
and 5295 are not applicable because 40 percent is the maximum 
disability rating afforded under these Diagnostic Codes.  
Under the general rating formula, 40 percent is also the 
maximum rating based on limitation of motion.  Moreover, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
limitation of motion codes for the lumbar spine, the analysis 
required by DeLuca, supra, would not result in a higher 
schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under either the old Diagnostic Code 5289 or under 
the new general rating formula.  The December 2006 examiner 
expressly stated there was no thoracolumbar spine ankylosis.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  Importantly, the 
veteran has not contended that he has had incapacitating 
episodes of this duration.  In fact, in his hearing 
testimony, he indicated that he had not missed a lot of work 
due to his back.

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability.  The August 2006 VA examination noted that there 
were no bowel or bladder complaints.  The Board recognizes 
that the December 2006 VA examiner indicated that the veteran 
had radiculopathy from right sciatic nerve dysfunction.  
However, the August 2006 EMG/nerve conduction study was 
normal.  Further, all sensory and motor tests were normal at 
the August 2006 and December 2006 VA examinations.  Thus, 
given the lack of clinical evidence to support the diagnosis, 
the Board finds that a separate rating is not warranted for 
neurological symptoms and the veteran's currently manifested 
symptoms associated with his low back disability are 
adequately contemplated in the current 40 percent rating. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a rating in excess of 
40 percent for the veteran's service-connected low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Residuals of Laceration, Flexor Digitorum longus, Left Index 
Finger

The veteran is also seeking an evaluation in excess of 10 
percent for his service-connected residuals of laceration, 
flexor digitorum longus of the left index finger.  The RO has 
rated the veteran's left index finger disability as 10 
percent disabling under Diagnostic Codes 8515 and 5225.   
Diagnostic Code 8515 provides that incomplete paralysis of 
the median nerve of the minor hand warrants a 20 percent 
rating when moderate, and a 40 percent rating when severe.  
Complete paralysis of the median nerve of the minor hand 
warrants a 60 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Diagnostic Code 5225 
provides for a maximum 10 percent evaluation for unfavorable 
and favorable ankylosis of the index finger of either the 
major or minor hand.  A note to this code provides that 
consideration should also be given as to whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225.  The Board 
also notes that Diagnostic Code 5229 pertains to  limitation 
of motion of either the index or long finger.  However, as 
the maximum rating available under this code is 10 percent, 
it is no applicable to this analysis.

At the June 2003 VA examination, the veteran complained of 
experiencing aching of the left index finger during cold 
weather.  He had no swelling, but had loss of range of motion 
in extension and flexion.  He felt that his grip was not as 
good as it used to be, and he had difficulty performing fine 
motor tasks with that digit.  He dropped things frequently.  
On examination, the examiner noted some scarring over the 
flexor tendons of the index finger.  There was some 
tenderness to the middle phalangeal joint, and some 
thickening at that joint.  There was a ten degree flexion 
contracture at that joint.  The veteran had the ability to 
approximate the digit to within 3.0 cm of the median crease.  
His grip was 5/5.  The examiner diagnosed the veteran with 
laceration, left flexor digitorum longus, with loss of range 
of motion of the middle phalangeal joint, and degenerative 
joint disease.  The examiner opined that during flare-ups of 
pain, he would expect no additional motion loss, but mild 
incoordination in activities involving pincer maneuvers.  A 
contemporaneous x-ray of the left index finger showed mild 
degenerative changes in the DIP joint, which were unchanged 
from a previous study done in December 2000.  The left hand 
radiograph was otherwise negative.  

At the August 2006 VA examination, the veteran reiterated the 
same complaints concerning his left finger as provided at the 
June 2003 VA examination.  On physical examination, the left 
index finger showed a 5.3 cm scar along the lateral aspect, 
which was tender at the PIP joint.  There was a ten degree 
flexion contracture at the PIP joint.  Range of motion 
maneuvers of the MCP were 100 degrees on the right, 90 
degrees on the left; PIP was 100 degrees on the right, 100 
degrees on the left; and the DIP was 60 degrees on the right, 
55 degrees on the left.  There was a weak pincher grip on the 
left index finger with the thumb.  The veteran could oppose 
his thumb to each finger and to median palmar crease, but he 
only came within three cm on the left.  Again, grip was 5/5.  
The diagnosis was status post laceration and repair of the 
left flexor digitorum longus tendon with loss of motion of 
the MP joint and degenerative joint disease of the left index 
finger.  The examiner opined that there would be additional 
loss of motion of the left index finger due to pain and 
repetitive use of no more than 10 degrees.  The examiner 
indicated that difficulty with fine motor movement and 
pincher maneuvers in the left index finger on the left hand 
would be expected.    
 
VA treatment records appear to be silent with respect to any 
complaints or treatment concerning the veteran's left index 
finger.    

In his hearing testimony, the veteran indicated that his left 
index finger was sore and that he did not have full use of 
his finger.  He could not bend it all the way and he had no 
grip.  

Initially the Board notes that both VA examiners noted a 
tender scar on the veteran's left index finger.  An October 
2006 rating decision granted service connection and assigned 
a 10 percent rating for left index finger scar.  As the 
veteran did not initiate an appeal from that determination, 
this issue is not currently before the Board.  Thus, this 
analysis will not address symptomatology pertaining only to 
the scar of the left index finger.   

The Board now turns to whether a rating in excess of 10 
percent is warranted for the veteran's service-connected 
residuals of laceration, flexor digitorum longus, left index 
finger.  As the veteran has already been assigned the maximum 
rating possible under Diagnostic Code 5225 for ankylosis of 
the index finger, this code is not applicable to the instant 
analysis, except consideration will be given to the note 
under Diagnostic Code 5225.  Again, as the veteran has been 
granted the maximum rating possible for limitation of motion 
of the index finger under Diagnostic Code 5229, a DeLuca 
analysis is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 
(1997).  

Pursuant to the note under Diagnostic Code 5225, the Board 
has considered whether an evaluation as amputation is 
warranted for the left index finger and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  The VA examination reports, however, do not reflect 
any misalignment or interference with other fingers or the 
left hand.  In fact, both examinations noted that grip 
strength was normal.  

A 20 percent evaluation could be awarded for the veteran's 
left index finger disability if it is so clinically disabling 
that it is equivalent to an amputation of the finger at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, Diagnostic Code 5153.  While the VA 
examination reports have found limitation of motion and 
decreased ability for pincher maneuvers, there has been no 
objective findings of ankylosis or loss of sensation.  
Therefore, the degree of impairment necessary to warrant an 
evaluation as amputation for the left index finger is not 
shown.

The Board notes that the medical evidence of record reveals 
no current objective finding of neurological deficits in the 
veteran's left index finger.  Both VA examinations are silent 
with respect to any paralysis of the left index finger.  
Again, grip strength was grossly normal.  Since the VA 
examinations did not show evidence of moderate incomplete 
paralysis with respect to the left index finger, a higher 
rating is also not warranted under Diagnostic Code 8515.

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected residuals of laceration, flexor 
digitorum longus of the left index finger.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Hearing Loss

The veteran is also seeking a compensable rating for his 
service-connected hearing loss.  The current version of the 
Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran filed his current claim for an increased raring 
in April 2003.  He was afforded a VA audiological examination 
in June 2003, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
35
30
40
50
LEFT
15
45
80
105

The puretone threshold average when rounded was 39 in the 
right ear and 61 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  

At the time of the June 2003 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss of 
39 decibels in the right ear, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the veteran was 
shown to have an average puretone hearing loss of 61 decibels 
in the left ear, with 92 percent speech discrimination, which 
translates to a Roman numeral designation of II for the left 
ear.  38 C.F.R. 
§ 4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level I for the right ear and level II for the 
left ear equates to a zero percent disability evaluation.  

VA treatment records showed that the veteran had a hearing 
aid evaluation in August 2005.  However, the records do not 
provide information concerning the veteran's puretone 
thresholds readings.  

The veteran was afforded another VA audiological examination 
in September 2006, which showed pure tone thresholds, in 
decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
35
35
45
55
LEFT
30
30
65
100

When rounded, the puretone threshold average was 43 in the 
right ear and 56 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 98 
percent in both ears.  

At the time of the September 2006 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss of 43 decibels in the right ear, with 
98 percent speech discrimination, which translates to a Roman 
numeral designation of I for the right ear.  Further, the 
veteran was shown to have an average puretone hearing loss of 
56 decibels in the left ear, with 98 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

Table VIA is not for application in the instant case because 
neither VA examination showed that the veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 
was his puretone threshold 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board notes that the claims file also includes September 
2003 and February 2006 private audiological examinations.  
The September 2003 examination appeared to show pure tone 
thresholds, in decibels, from a frequency chart, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
35
35
40
45
LEFT
40
45
70
110

The puretone threshold average when rounded appeared to be 39 
in the right ear and 66 in the left ear.  Speech 
discrimination scores were 100 percent in the right ear and 
96 percent in the left ear.   The Board notes that even 
though this examination is insufficient for rating purposes 
as discussed in more detail below, when applying Table VI to 
this examination, hearing acuity would still be at level I 
for the right ear and level II for the left ear, which still 
equates to a zero percent disability evaluation under Table 
VII.  

The February 2006 private audiological evaluation appeared to 
show pure tone thresholds, in decibels, from a frequency 
chart, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
30
35
60
75
LEFT
35
40
70
90

The puretone threshold average when rounded appeared to be 50 
in the right ear and 59 in the left ear.  Speech 
discrimination scores were 76 percent in right ear and 84 
percent in the left ear.  Thus, when applying Table VI to 
this examination, hearing acuity is at level IV for the right 
ear and level III for the left ear, which would  equate to a 
ten percent disability evaluation under Table VII.  

However, these private evaluations are insufficient for 
rating purposes because the private examiners did not perform 
the Maryland CNC test as required by regulation under 
38 C.F.R. § 4.85(a).  Further, the reports are also 
insufficient for rating purposes under 38 C.F.R. § 4.85 
because the audiologists did not clearly state the puretone 
thresholds, in decibels, or give the average, but rather 
provided a frequency chart that must be interpreted.  
Therefore, given that these examinations do not meet the 
criteria of 38 C.F.R. § 4.85, they have no probative value.  

As pointed out by the veteran's representative at the RO 
hearing, the Board recognizes that the claims file was not 
reviewed at either of the VA examinations.  However, after a 
thorough examination of the veteran's ears, both examiners 
clearly articulated the measured puretone thresholds for each 
ear and provided the averages.  Moreover, the examiners did 
administer the Maryland CNC speech recognition test as 
required by regulation.  Thus, the Board finds that both of 
these examinations have a high probative value and are 
sufficient for rating purposes.     

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on his daily activities.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Applying the VA 
audiological test results from June 2003 and most recently 
from September 2006, the Board is compelled to conclude that 
the preponderance of the evidence is against entitlement to a 
compensable disability rating.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  The 
veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

Tinnitus

The present appeal involves the veteran's claim that the 
severity of his service-connected tinnitus warrants a higher 
disability rating.  The veteran's tinnitus is currently rated 
as 10 percent disabling under Diagnostic Code 6260.  The 
regulations governing the schedular criteria for tinnitus 
were revised effective June 13, 2003.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  However, as the veteran filed his 
current claim in April 2003, the previous rating criteria are 
also applicable to the instant case, which provide for a 10 
percent rating for recurrent tinnitus.  

In Smith v. Nicholson, 19 Vet.App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.   

Thus, in the instant case, the veteran is currently assigned 
the maximum allowable rating of 10 percent for recurrent 
tinnitus under Code 6260.  The Board has considered the 
veteran's contention that he should be assigned a higher 
disability rating.  However, as the regulations clearly 
provide, a rating in excess of 10 percent for tinnitus may 
not be assigned under DC 6260 or any other diagnostic code.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

Bilateral Otitis Media

The veteran is also seeking an increased evaluation for his 
service-connected bilateral otitis media, which is currently 
rated as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  Under this code, chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) warrants a 10 percent rating during 
suppuration or with aural polyps.  38 C.F.R. 
§ 4.87, DC 6200.  A 10 percent evaluation is the maximum 
schedular rating assignable under this code.  A Note to this 
Diagnostic Code indicates that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  

By way of background, the veteran filed his current claim for 
a compensable rating for his service-connected bilateral 
otitis media in April 2003.  The July 2003 rating decision 
continued the noncompensable rating.  However, an October 
2006 rating decision granted a 10 percent evaluation, 
effective January 17, 2001, prior to the date of the current 
claim, and assigned a noncompensable evaluation from October 
1, 2004.  A subsequent rating decision again granted a 10 
percent evaluation from November 8, 2006.  Thus, the Board 
must determine whether a compensable rating is warranted from 
October 1, 2004 to November 8, 2006, and whether a rating in 
excess of 10 percent is warranted prior to October 1, 2004 
and from November 8, 2006.   

The veteran was afforded a VA examination for his ears in 
June 2003.  A history of childhood ear infections was noted 
that were exacerbated during active service.  The veteran had 
three sets of ear vent tubes placed in the last five years.  
The examination revealed hemotympanum on the left side, with 
a very scarred tympanic membrane.  The right drum was also 
retracted with evidence of middle ear effusion consistent 
with eustachian tube obstruction.  The examiner noted that in 
the absence of a functional eustachian tube, it would appear 
to be futile to attempt to place any more ear ventilation 
tubes.  

VA treatment records have been reviewed as well as private 
treatment records from Oregon Health and Science University 
(OHSU) where the veteran's treatment for his ears was 
outsourced from VA.  A November 2003 OHSU treatment record 
showed that the veteran underwent a canal wall up revision 
mastoidectomy with ossiculoplasty.  Further, a September 2004 
OHSU record showed that the veteran had a left tympanoplasty 
with ossiculoplasty.  A September 2004 post-operative 
treatment record showed no otorrhea or otalgia as well as no 
evidence of infection.  Another follow up October 2004 
treatment record again showed that the veteran was doing well 
after his ear surgery and hearing had somewhat improved.  
Further, a June 2005 VA treatment record showed no 
complaints, drainage or otalgia.  However, a December 12, 
2005 VA treatment record showed that the veteran complained 
of left ear pain and examination of the left ear showed 
bulging tympanic membrane with small amount of cloudy fluid 
in canal.  Further, a December 15, 2005 VA treatment record 
showed that the veteran was suffering from excruciating left 
ear pain and otorrhea.  The assessment was otitis media with 
perforation and otorrhea.  A follow up January 2006 VA 
treatment record showed recurrent otorrhea.  Nevertheless, a 
February 2006 OHSU treatment record showed no recent pain or 
drainage from ears and no cholesteatoma or granulation was 
found.  Tympanic membranes were intact. 

The veteran was afforded another VA examination in August 
2006.  The examiner noted that the claims was not available 
for review, but he knew the veteran and his history.  
Examination showed that tympanic membrane on the right was 
within normal limits.  On the left side, the cartilage graft 
was intact and there was no sign of any debris at this time 
or cholesteatoma.  The nasal and oral cavity exams were 
unremarkable.  The diagnosis was bilateral otitis media.  

A November 2006 VA treatment record showed that the veteran 
again had heavy drainage from his left ear, but he denied 
pain, change in hearing, tinnitus or aural fullness.  A 
follow up record showed that the pain and drainage had 
resolved.  

Thus, based on a review of the medical evidence, it appears 
that the severity of the veteran's bilateral otitis media 
fluctuates.  Nevertheless, given the medical evidence of left 
ear drainage in the December 12, 2005 VA treatment record, as 
well as with application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that a compensable 10 
percent rating for bilateral otitis media is warranted from 
December 12, 2005.  However, given that the treatment records 
showed that the veteran was doing well after his September 
2004 left ear surgery and found no evidence of recurrent 
suppuration of the ears or aural polyps during the period 
from October 1, 2004 to December 12, 2005, a noncompensable 
rating is still warranted during this period.      

With respect to the periods prior to October 1, 2004 and from 
December 12, 2005, as 10 percent is the maximum schedular 
rating allowable under Diagnostic Code 6200, a rating higher 
than 10 percent is not allowable.  Further, with respect to 
the Note to Diagnostic Code 6200, as previously discussed 
above, the veteran has been granted service connection and 
assigned separate disability evaluations for hearing loss and 
tinnitus.  There has been no competent medical finding of 
labyrinthitis, facial nerve paralysis or bone loss of skull 
to warrant additional separate disability ratings. 


Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Higher disability ratings for lumbosacral strain with 
degenerative disc disease and right lower extremity sciatica, 
residual of fracture transverse process at L4; residuals of 
laceration, flexor digitorum longus, left index finger; 
hearing loss; and  tinnitus are not warranted.  To that 
extent, the appeal is denied.      

A 10 percent rating, but no higher, for bilateral otitis 
media is warranted from December 12, 2005.  To that extent, 
the appeal is granted, subject to applicable laws and 
regulations governing payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


